-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on November 1, 2022 has been entered. 	
Priority
This application is a 371 of PCT/GB2017/050725 filed on 03/16/2017, and claims foreign priority in United Kingdom application GB1607198.7 filed on 04/26/2016. 
Claim Status
Claims 26-32 and 34-45 are pending. Claims 1-25 and 33 were cancelled. Claims 43-45 are withdrawn. Claims 26-32 and 34-42 are examined. 
Telephone Interview
	On November 22, 2022, the examiner left a voice mail for attorney Rodrigues to check if applicant filed an additional affidavit showing the composition of Invention Composition D, as discussed during the interview held on 11/15/2022, and informed the applicant that if the additional affidavit is not received by close of business day on December 1, 2022, then an office action will be issued based on the submission dated 11/01/2022. On 11/28/2022, the attorney informed the examiner that the affidavit will be filed as soon he receives it from the client. The additional affidavit was filed on 11/29/2022 and the attorney’s office confirmed with the examiner that the affidavit was received. 
Maintained Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-32 and 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan (US 2012/0263668 Al, Published October 18, 2012) and Frankenbach (US 5,942,479, Date of Patent August 24, 1999) as evidenced by Dow Technical Data Sheet for Aculyn 22 (pages 1-12, accessed on December 15, 2021, accessed from https://www.essence-plus.com/essence.plus689/program_download/good/201804161519031472.pdf ). 
The claimed encompass a post-foaming personal cleansing composition comprising elements a through f.
The teachings of Cowan are related to a stable, post-foaming gel composition for use in personal cleansing composition (Paragraph 0001). The composition comprises an anionic surfactant, one or more non-ionic surfactants, a polymeric thickener, and a post-foaming agent. The polymeric thickener is present in a concentration of at least 0.3 % by weight of composition, and the anionic surfactant is present relative to the one or more non-ionic surfactants in a ratio of no more than 4:1 (paragraphs 0010-0014). The one or more non-ionic surfactants includes PEG- 4 rapeseedamide, also known as Amidet N (paragraph 0015). The polymeric thickener is present in a concentration of up to 3.0 % by weight of the composition (paragraph 0022). Typical polymeric thickeners include hydrophobically modified alkali soluble emulsion polymers such as Aculyn 22 (paragraph 0024). The composition contains a post-foaming agent to provide the foaming effect. The foaming agent includes n-pentane, isobutene, and isopentane (paragraph 0030). The foaming agent is present in a concentration from about 3 to about 15 wt. % (paragraph 0031). The composition contains one or more amphoteric surfactants such as alkyl amine oxides and alkyl amidopropyl amine oxides (paragraph 0036). The composition contains one or more additional components comprising silicone oil and skin conditioning agents, among others, and these additional components are present in a concentration between about 2 and about 5 % by weight of the composition (paragraph 0037). The balance of the composition is made up to 100 % by weight of water (paragraph 0038). The pH of the composition is in the range from about 4.0 to about 9.5 (paragraph 0039).
Cowen does not teach one or more amine oxides as required by c) and an oil as required by e).
The teachings of Frankenbach are related to personal cleansing compositions comprising 1-30 % by weight of an oil, 5-30 % by weight of surfactants selected from anionic, nonionic, zwitterionic, amphoteric, and mixtures thereof, and water (Abstract). The composition is a foam producing cleansing composition (column 3 lines 8-13). The composition comprises a mixture of a first oil, preferably a polyol ester, and a second oil. The use of a mixed oil system is valuable for deposition of oil on the skin surface during use. The use of a mixed oil system delivers improved skin feel both in use and after use versus products containing either the first or second component alone (column 4 lines 17-30). The composition contains additional oil components comprising jojoba oil, among others (column 6 lines 14-46) The most preferred second oil components include water-insoluble silicones, among others (column 6 lines 47-50). Amine oxide surfactants include those of formula X, and specific examples include cocamidopropylamine oxide (column 11 lines 47-63).
The teachings of Cowen and Frankenbach are related to foam producing skin cleansing compositions, and it would have been obvious to have combined them because they are in the same field of endeavor.
Regarding claim 26, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a post-foaming personal cleansing composition comprising water, one or more anionic surfactants, one or more alkyl amine oxide surfactants, an HASE polymer in a concentration of 0.3-3 wt. %, a combination of a silicone oil and skin conditioning agents in a concentration of 2-5 wt. %, and a foaming agent comprising n-pentane, with a reasonable expectation of success because Cowen teaches a post-foaming personal cleansing composition comprising water, one or more anionic surfactants, alkyl amine oxide surfactants, an HASE polymer in a concentration of 0.3-3 wt. %, a foaming agent comprising n-pentane, and additional agents comprising a silicone oil and skin conditioning agents where additional agents are present in a concentration of 2-5 wt. %. It would have been obvious to have used Aculyn 22 as the source of HASE polymer because Cowen teaches Aculyn 22 as a suitable polymeric thickener (paragraph 0024).
Component a) is obvious because Cowen teaches water.
Component b) is obvious because Cowen teaches an anionic surfactant. In paragraph 0069 Cowen provides concentrations of components and describes the anionic and non-ionic surfactants as having a variable concentration. Table 2 in paragraph 0071 teaches specific examples of compositions where the anionic surfactant concentrations ranged from 15.0 to 16.6 wt. %. Frankenbach teaches that the concentration of anionic surfactant ranges from 5 to 30 wt. %. It would have been obvious to have formed Cowen’s composition to comprise the anionic surfactant in a concentration from 5 wt. % to 16.6 wt. % with a reasonable expectation of success because a range can be disclosed in multiple prior art references instead of in a single prior art reference. See MPEP 2144.05(1). The claimed range is obvious because it overlaps with the prior art range.
Component c) is obvious because Cowen modified with Frankenbach teaches lauryl dimethyl amine oxide as described below. Cowen does not teach specific alkyl amine oxides. It would have been obvious to have looked to Frankenbach for specific alkyl amine oxides because Frankenbach is in the field of skin cleansing compositions. It would have been obvious to have selected lauryl dimethyl amine oxide as the alkyl amine oxide, with a reasonable expectation of success because Frankenbach teaches that lauryl dimethyl amine oxide is suitable for use in foam producing skin cleansing compositions. It would have been obvious to have utilized the amphoteric surfactant amine oxide in a concentration from 0.8 to 1.5 wt. % with a reasonable expectation of success because in Table | of paragraph 0069 Cowen teaches suitable concentrations of composition components where the amphoteric surfactant capryl/capramidopropyl betaine 40% is present in the amount of 2 wt. % and the amphoteric surfactant lauramidopropyl betaine 30% is present in the amount of 5 wt. %. The 40% and 30% represents concentration of the surfactant, therefore 2 wt. % having 40% surfactant is equivalent to 0.8 wt. % of surfactant and 5 wt. % having 30% surfactant is equivalent to 1.5 wt. % surfactant. The claimed range is obvious because it encompasses 0.8-1.5 wt. %. Alternatively, it was known from Frankenbach that suitable concentrations of surfactants range from 5 to 30 wt. %, where surfactant represents anionic, amphoteric, and mixtures thereof. It would have been reasonable to interpret this teaching to mean that when the composition comprises a mixture of surfactants then the total amount of all surfactants has to be from 5 wt. % to 30 wt. %. Therefore, it would have been obvious to have formed the composition in Cowen to comprise the combination of anionic and amphoteric surfactant in a concentration that ranges from 5 to 30 wt. %. It would have been obvious to have added each of the amphoteric surfactant and the anionic surfactant in a concentration of up to 30 wt. % as long as the combined concentration of the two ranges from 5 wt. % to 30 wt. %. The concentration ranges in claims 1 and 38 are obvious because they are encompassed by the range of up to 30 wt. %.
Component d) is obvious because Cowen teaches that the HASE polymer is present in the concentration of 0.3-3 wt. %. One of skill in the art would have known how much Acutyn 22 to use in order to obtain a polymer concentration of 0.3-3 wt. %.
Component e) is obvious for the following reasons. Cowen does not teach specific skin conditioning agents and a silicone oil. It would have been obvious to have looked to Frankenbach for specific skin conditioning agents and a silicone oil because Frankenbach is in the field of skin cleansing compositions. It would have been obvious to have selected a mixture of oils comprising polyol polyesters, a water insoluble silicone, and jojoba oil and added it to Cowen’s composition as the additional components comprising skin conditioning agents and a silicone oil, with a reasonable expectation of success because it was known from Frankenback that oil mixtures such as the mixture described above provides an improved skin feel before and after use of the composition. Furthermore, Cowen teaches adding a silicone oil to the composition, but does not provide suitable silicone oils. It would have been obvious to have selected a water insoluble silicone oil as the silicone oil because Frankenback teaches that water insoluble silicone oils are suitable for use in skin cleansing compositions. Water insoluble silicone oil and jojoba oil meet the limitation that requires a substantially water-insoluble oil as required by claimed component e). It would have been obvious to have used the mixture of these oils in the concentration of 2-5 wt. % because Cowen teaches that skin conditioning agents and silicone oil are present in a concentration of 2-5 wt. %. Claimed concentration ranges in claims 26 and 40 are obvious because the ranges overlap with the claimed range.
Component f) is obvious because Cowen teaches n-pentane as a foaming agent.
Claim 27 is interpreted as a product by process claim that describes the form of the HASE polymer prior to being a part of the claimed composition because the polymer is described as being provided in said form. The prior art HASE polymer could have been in the form of an aqueous emulsion prior to being used to make the composition.
Regarding claim 28, Aculyn 22 is an acrylates/steareth-20 methacrylate copolymer. See Dow technical data sheet.
Regarding claim 29, the claimed range is obvious because it overlaps with 0.3-3 wt. % disclosed by Cowen.
Regarding claims 30 and 31, it would have been obvious to have selected sodium lauryl ether sulfate as the anionic surfactant with a reasonable expectation of success because Cowen teaches sodium lauryl ether sulfate as a suitable anionic surfactant (paragraph 0027). Sodium laureth sulfate is the same as sodium lauryl ether sulfate.
Regarding claim 32, in paragraph 0069 Cowen provides concentrations of components and describes the anionic and non-ionic surfactants as having a variable concentration. Table 2 in paragraph 0071 teaches specific examples of compositions where the anionic surfactant concentrations ranged from 15.0 to 16.6 wt. %. Frankenbach teaches that the concentration of anionic surfactant ranges from 5 to 30 wt. %. It would have been obvious to have formed Cowen’s composition to comprise the anionic surfactant in a concentration from 5 wt. % to 16.6 wt. % with a reasonable expectation of success because a range can be disclosed in multiple prior art references instead of in a single prior art reference. See MPEP 2144.05(1). The claimed range is obvious because it overlaps with the prior art range.
Regarding claims 34-36, composition of Cowen modified with Frankenbach comprises lauryl dimethyl amine oxide.
Regarding claim 37, it would have been obvious to have selected cocamidopropyl amine oxide and used in Cowen’s composition, with a reasonable expectation of success because Frankenbach teaches cocamidopropyl amine oxide as a suitable amine oxide surfactant (column 11 lines 47-63).
Regarding claim 39, it would have been obvious to have used n-pentane in a concentration of 3-15 wt. % because Cowen teaches 3-15 wt. % as a suitable concentration (paragraph 0031). The claimed concentration range is obvious because it encompasses the prior art range.
Regarding claim 41, it would have been obvious to have formulated the composition to have a pH range from 4 to 9.5 with a reasonable expectation of success because Cowen teaches 4-9.5 as a suitable pH range (paragraph 0039). The claimed range is obvious because it overlaps with the claimed range.
Regarding claim 42, it would have been obvious to have modified the composition to comprise vitamins and preservatives, with a reasonable expectation of success because Cowen teaches that the composition contains additional components including vitamins and preservatives (paragraph 0037).
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
Examiner’s Response to Applicant’s Arguments
In the remarks dated November 1, 2022 the applicant traversed the rejections and submitted an affidavit on November 1, 2022 and November 29, 2022 to support the arguments.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	All previous responses to applicant’s previous arguments are maintained.  
	The composition obtained by the proposed modification of Cowan in the obviousness rejection is not required to have the same properties or viscosity as the inventive composition because the claimed composition is not limited by viscosity. Also, the Cowan reference does not require the compositions to have any particular viscosity. Thus, it is irrelevant that Cowan’s modified Formula A tested by the applicant has a lower viscosity compared to unmodified Formula A.   
The data submitted in the two affidavits is not sufficient to show that the claimed compositions have unexpected properties. As shown by the Dow technical data sheet for Aculyn 22, viscosity of a composition thickened by Aculyn 22 is affected by pH, surfactants, amount of surfactants, and amount of Aculyn 22. Table on page 5 shows the effects of different surfactants on viscosities of compositions thickened by different amounts of Aculyn 22. Certain anionic and nonionic surfactants give a synergistic increase in the viscosity and thickening efficiency of neutralized Aculyn 22 solutions. The pH values of the compositions tested by the applicant are unknown. According to the Dow technical data sheet, Aculyn 22 thickens above pH 6.5 and viscosity increases as pH increases (Figure 7 on page 8). According to Aculyn Rheology Modifiers (Dow, Published August 15, Pages 1-52, accessed from http://www.ihanskorea.com/html/_skin/2/brochure/ACULYN%20Overview%202015.pdf ), viscosity of a composition comprising Aculyn 22 starts of increase at a pH of about 6.5, reaches a maximum at a pH of about 7, remains constant till a pH of about 12, and then decreases. This is shown in the graph on page 5, where Aculyn 22 is the fifth curve from the bottom. Page 19 of the reference shows a graph of the viscosity as a function of concentration of SLES surfactant. Aculyn 22 is the seventh line from the bottom, and it is apparent from the graph that viscosity is affected by SLES concentration. Page 21 of the reference shows the effects of nonionic surfactants on the viscosity of a composition thickened by 1% solids of Aculyn 22. It is apparent that nonionic surfactants affect the viscosity of a composition comprising Aculyn 22.  
It is not clear why the applicant considers the viscosity measured in the inventive example as unexpected, considering that it was known that thickening property of Aculyn 22 is affected by various factors including other components present in the composition, amounts of components present in the composition, and pH of the composition. Considering what was known about Aculyn 22 and the structural differences between Formula A of Cowan and the inventive composition, one of skill in the art would not have expected Formula A modified to comprise Aculyn 22 and the amine oxide surfactant to have the same viscosity as the inventive composition. There is nothing on the record showing that one skilled in the art would have expected applicant’s inventive composition to have a viscosity that is different from what the applicant measured. 
 Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In the present case, the data is not sufficient to show that the differences are unexpected. 
	The claims are not commensurate in scope with the inventive composition tested by applicant. The applicant did not show with data that the asserted unexpected viscosity would have occurred over the entire breadth of the claims. Claimed component b) is not limited to any particular anionic surfactant in a concentration range of about 0.5 to about 10 % by weight, whereas the inventive composition contains 5.36 wt. % SLS (70% active). Claimed component c) recites a genus of amine oxide surfactants in a concentration of about 0.5 to about 3% by weight, whereas the tested composition contains 4.17 wt. % lauramine oxide (30 % w/w). Claimed component d) is not limited to any specific HASE in a concentration from about 0.5 to about 2 wt. %, whereas the inventive composition comprises 2 wt. % Aculyn 22 (29% w/w). Component e) requires from about 1% to about 50% by weight of an oil having the solubility as claimed, whereas the tested composition contains 25% wt. of sunflower oil. Claimed component f) is a foaming agent. In addition to the claimed elements, the inventive composition further contains DMDM hydantoin, tetrasodium glutamate diacetate, Rewoderm LI S80, Polyquaternium-7, fragrance, and lactic acid. Rewoderm LI 80 is a known viscosity increasing additive in shampoos and body washes. The applicant did not show with evidence that the measured viscosity is a result of the claimed elements a)-f) because the inventive composition contains additional elements. Each of the claimed components, with the exception of water, is a genus encompassing a species in the tested inventive composition. The applicant did not show that the claimed combination of generic components in their respective concentration ranges is critical to obtaining the observed viscosity. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 716.02. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617